uniform issue list department of the treasury internal_revenue_service washington d c a u6 oct tax_exempt_and_government_entities_division tep ba t4 e ‘ kkk kkk se ‘ krkkkkkrkkrrrkr kr ik hrereeerkerkeeererere legend individual a rerekkrerereeke company m kekeeekrerekkeererereer ira x krerererererereererererererer hrkkekkerererereererrereereeerere kkekekererekrerrererereereeeeer hrrereekekeerereerereererkrkererereke amount d greene date date krrerrekkrekeree reekkekkkekekkk dea r kekkkrer this is in response to a request for a ruling dated date in which your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a age represents that he received a distribution from ira x totaling amount d individual a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his reliance on inaccurate information provided to him by a representative of company m regarding the date on which the 60-day rollover period ended kkekekreerreeekrerer at that time individual a on date individual a received amount d from ira x was advised by a representative of company m that in order to make a rollover of amount d the 60-day rollover period would end on date individual a redeposited amount d into ira x on date however date was one day later than the 60-day rollover period when calculating the 60-day period the representative of company m failed to take into account that the month of may ha sec_31 days individual a relied on the information provided by a representative of company m which prevented him from rolling over amount d within the 60-day rollover period individual a had no rollover_contributions during the previous year based on the above facts and representations individual a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is into an eligible_retirement_plan other than an ira for the benefit of paid such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 hkekkkrarereerereer sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 - sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by individual a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his reliance on inaccurate information provided to him by a representative of company m regarding the last date for rolling over amount d to ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met such contribution which was made to ira x on date will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto kaekkekekrererererek this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact d t r at kkk kkek sincerely yours - lide vo het fe donzell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
